Citation Nr: 0926373	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

Entitlement to an increased rating for adenocarcinoma of the 
right lung, status post resection, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to July 1954 
and from October 1954 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran demonstrated Level III hearing acuity in his 
right ear and Level IV hearing acuity in his left ear on his 
most recent VA audiologic examination.

2.  The Veteran's service-connected hearing loss does not 
demonstrate a level of impairment that warrants a rating in 
excess of 10 percent under VA regulations and has not been 
shown to result in marked interference with normal 
employability.  

3.  Recent Pulmonary Function Testing (PFT) showed that 
forced expiratory volume in one second (FEV-1) was 94 percent 
of the predicted value and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO) was 59 
percent of the predicted value.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2008).  

2.  The criteria for a rating in excess of 30 percent for 
service-connected adenocarcinoma of the right lung, status 
post resection, have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6819-6845 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the Veteran in 
correspondence dated in may 2006.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to increased rating  compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

In the May 2006 correspondence, the RO explained how the 
disability rating and effective date are determined.  The RO 
informed the Veteran that in regards to assigning a 
disability rating, VA considered the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on employment.  The RO 
also provided examples of evidence that the Veteran should 
submit that might affect how VA determined a disability 
rating.  Although the letter did not address the fact that VA 
also considers the impact of the condition on daily life, the 
Board finds that the Veteran had actual knowledge of this 
requirement.  For example, in a June 2006 statement, the 
Veteran described the effects of his service-connected 
hearing loss and lung conditions on his daily life, which 
included shortness of breath and requiring subtitles to watch 
television.  The Board finds that the May 2006 correspondence 
satisfied the notice requirements for increased ratings 
claims identified by the Court in Vazquez-Flores v. Peake 22 
Vet.  App. 37 (2008).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the Veteran's service treatment 
records and VA medical center (VAMC) treatment records.  The 
Veteran received two VA audiologic examinations and two VA 
respiratory examinations since filing his increased rating 
claim in May 2006.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiologic examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the August 2007 VA 
examiner specifically noted the Veteran's complaint that his 
greatest hearing difficulties were the inability to 
understand speech and the inability to watch movies in a 
theater due to lack of subtitles.  While the VA examiner did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice resulted to the Veteran and, as such, the 
Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.332(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id. 

While the August 2007 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to include 
previous examination reports as well as the Veteran's own 
statements, adequately addresses the issue.  Therefore, while 
the August 2007 VA examination is defective under Martinak, 
the Board finds that no prejudice results to the Veteran in 
that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).  

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  When the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings, the 
Board must assign staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007) (finding that there was no 
basis for drawing a distinction between initial ratings and 
increased-rating claims for the purpose of applying staged 
ratings).  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3 (2008).




I.  Bilateral Hearing Loss

Legal Criteria

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  

Analysis

The Veteran was originally awarded service connection and a 
10 percent disability rating for bilateral hearing loss in 
October 1997.  He filed an informal claim for an increased 
rating in May 2006.  The RO denied his claim in a September 
2006  rating decision.  The issue before the Board is whether 
the Veteran is entitled to a rating greater than 10 percent 
for his bilateral hearing loss.  The Board will consider the 
present level of the Veteran's disability in making its 
determination.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).     

A VA audiologic examination conducted in September 2006 
revealed the following audiogram results, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
65
70
LEFT
40
50
65
70
70

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 65 
decibels in the right ear and 64 decibels in the left ear.  
Speech recognition (Maryland CNC) was 92 percent in the right 
ear and 88 percent in the left ear.  

The VA audiometric findings of September 2006 reflect level 
II in the right ear and level III in the left ear under Table 
VI.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  The results from this examination do not demonstrate 
that the Veteran meets the criteria for a 20 percent rating 
under Diagnostic Code 6100.    

The most recent VA audiologic examination, conducted in 
August 2007, revealed the following audiogram results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
70
70
LEFT
45
50
65
65
70

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 64 
decibels in the right ear and 63 decibels in the left ear.  
Speech recognition (Maryland CNC) was 84 percent in the right 
ear and 80 percent in the left ear.  

The VA audiometric findings of August 2007 reflect level III 
in the right ear and level IV in the left ear under Table VI.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a 10 percent rating.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The results 
from this examination do not demonstrate that the Veteran 
meets the criteria for a 20 percent rating under Diagnostic 
Code 6100.    

After a thorough examination of the evidence and 
consideration of the Veteran's statements, the Board does not 
find that an increased rating is warranted.  The Board finds 
that a staged rating is not in order and a 10 percent rating 
is appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected bilateral hearing loss causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Adenocarcinoma of the right lung, status post resection  

Legal Criteria

The Veteran's service-connected adenocarcinoma of the right 
lung, status post resection, has been rated 30 percent 
disabling under the provisions of Diagnostic Code 6819-6845.  
38 C.F.R. § 4.97.

Under Diagnostic Code 6845, in accordance with the General 
Rating Formula for Restrictive Lung Disease, post-surgical 
residuals of a lobectomy shall be evaluated as 10 percent 
disabling where there is Forced Expiratory Volume per one 
second (FEV-1) of 71 to 80 percent predicted, or; FEV-
1/Forced Vital Capacity (FVC) of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6845.

A 30 percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.

A 60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio respiratory limit).

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

Note 1 following the General Rating Formula for Restrictive 
Lung Disease states the following: A 100 percent rating shall 
be assigned for pleurisy with emphysema, with or without 
pleurocutaneous fistula, until resolved.  Note 2 states that 
following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge.  Note 3: 
Gunshot wounds of the pleural cavity with bullet or missile 
retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitation or excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling.  Disabling injuries of the shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of muscle group XXI (DC 5321), however, will not 
be separately rated.

Analysis

The Veteran was originally awarded service connection and a 
30 percent disability rating for adenocarcinoma of the right 
lung, status post resection in October 1997.  He filed an 
informal claim for an increased rating in May 2006.  The RO 
denied his claim in a September 2006 rating decision.  The 
issue before the Board is whether the Veteran is entitled to 
a rating greater than 30 percent for his adenocarcinoma, 
status-post resection. The Board will consider the present 
level of the Veteran's disability in making its 
determination.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).     

The Veteran received a VA respiratory examination in August 
2006.  The examiner described the Veteran's complaints, 
including progressively increasing shortness of breath with 
increasing exertion, decreased exercise tolerance, wheezing, 
chronic cough, and one to two episodes per year of infection 
treated by antibiotics.  The examiner stated that the Veteran 
was unable to continue volunteering at Wright Patterson Air 
Force Base secondary to fatigue and easy shortness of breath.  
His activities of daily living were not affected, though he 
has been unable to do yard work since his lung cancer, which 
is in remission.  

Upon observation, the examiner noted mild exertional and 
conversational dyspnea during ambulation of the 100 feet from 
the waiting room to the office.  The Veteran was able to 
quickly regain his breath and had no dyspnea while at rest.  
The examiner observed decreased breath sounds in the right 
upper lobe, consistent with the Veteran's prior surgery.  The 
examiner noted no wheezing, rales, rhonchi or crackles.  The 
Veteran's lungs were mildly hyperresonant in the right upper 
lobe but otherwise percussed symmetrically.  

In the report of a September 2006 Pulmonary Function Test 
(PFT), lung volumes were noted to be normal, with a mild 
obstructive ventilatory defect and a moderate gas exchange 
abnormality.  No percentages were reported.  

Because the September 2006 PFT report and the August 2006 VA 
examination report did not contain PFT values,  the Veteran 
received a second VA respiratory examination in August 2007.  
The examiner's diagnostic impression was non-small cell 
adenocarcinoma with right upper lobectomy, which has been in 
remission for over 10 years.  The Veteran's DLCO score was 
mentioned as normal in the diagnostic summary report, but 
upon review by the examiner, the examiner stated that the 
actual value was 59 percent of the predicted value for the 
Veteran's height and age.  His FEV-1 was 94 percent of the 
predicted value and lung volumes were normal.  The examiner 
noted that PFTs showed a mild decrease in FEV-1.  

The results of the Veteran's most recent VA examination show 
that his service-connected adenocarcinoma does not meet the 
criteria for a 60 percent disability rating.  He has not 
demonstrated FEV-1 scores of 40 to 55 percent, DLCO scores of 
40 to 55 percent, or FEVl/FVC percent of 40 to 55 percent.  
See 38 C.F.R. § 4.97, Diagnostic Code 6845.  Further, the 
evidence shows that the Veteran has no significant disability 
of the lungs and he seeks no treatment for symptoms 
associated with the lungs, other than a yearly chest x-ray he 
discussed in a June 2006 statement.  The Board finds that a 
staged rating is not in order and a 30 percent rating is 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Moreover, although the record shows that his lung disability 
has impacted his ability to do volunteer work, the Veteran 
has not asserted that his service-connected adenocarcinoma 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss is denied.  

Entitlement to a rating in excess of 30 percent for service-
connected adenocarcinoma of the right lung, status post 
resection, is denied.

 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


